Title: 1772. Octr. 27. Tuesday.
From: Adams, John
To: 


       At the Printing Office this Morning. Mr. Otis came in, with his Eyes, fishy and fiery, looking and acting as wildly as ever he did.—“You Mr. Edes, You John Gill and you Paul Revere, can you stand there Three Minutes.”—Yes.—“Well do. Brother Adams go along with me.”— Up Chamber we went. He locks the Door and takes out the Kee. Sit down Tete a Tete.—“You are going to Cambridge to day”—Yes.—“So am I, if I please. I want to know, if I was to come into Court, and ask the Court if they were at Leisure to hear a Motion—and they should say Yes—And I should say ’May it please your Honours—
       “‘I have heard a Report and read an Account that your Honours are to be paid your Salaries for the future by the Crown, out of a Revenue raised from Us, without our Consent. As an Individual of the Community, as a Citizen of the Town, as an Attorney and Barrister of this Court, I beg your Honours would inform me, whether that Report is true, and if it is, whether your Honours determine to accept of such an Appointment?’
       “Or Suppose the substance of this should be reduced to a written Petition, would this be a Contempt? Is mere Impertinence a Contempt?”
       In the Course of this curious Conversation it oozed out that Cushing, Adams, and He, had been in Consultation but Yesterday, in the same Chamber upon that Subject.
       In this Chamber, Otis was very chatty. He told me a story of Coll. Erving, whose Excellency lies, he says, not in military Skill, but in humbugging. Erving met Parson Morehead Moorehead near his Meeting House. You have a fine Steeple, and Bell, says he, to your Meeting House now.—Yes, by the Liberality of Mr. Hancock and the Subscriptions of some other Gentlemen We have a very hansome and convenient House of it at last.—But what has happened to the Vane, Mr. Morehead, it dont traverse, it has pointed the same Way these 3 Weeks.—Ay I did not know it, i’l see about it.—Away goes Morehead, storming among his Parish, and the Tradesmen, who had built the Steeple, for fastening the Vane so that it could not move. The Tradesmen were alarmed, and went to examine it, but soon found that the fault was not in the Vane but the Weather, the Wind having sat very constantly at East, for 3 Weeks before.
       He also said there was a Report about Town that Morehead had given Thanks publicly, that by the Generosity of Mr. Hancock, and some other Gentlemen, they were enabled to worship God as genteely now as any other Congregation in Town.
       After We came down Stairs, something was said about military Matters.—Says Otis to me, Youl never learn military Exercises.—Ay why not?—That You have an Head for it needs no Commentary, but not an Heart.—Ay how do you know—you never searched my Heart.— “Yes I have—tired with one Years Service, dancing from Boston to Braintree and from Braintree to Boston, moaping about the Streets of this Town as hipped as Father Flynt at 90, and seemingly regardless of every Thing, but to get Money enough to carry you smoothly through this World.”
       This is the Rant of Mr. Otis concerning me, and I suppose of 2 thirds of the Town.—But be it known to Mr. Otis, I have been in the public Cause as long as he, ’tho I was never in the General Court but one Year. I have sacrificed as much to it as he. I have never got my Father chosen Speaker and Councillor by it, my Brother in Law chosen into the House and chosen Speaker by it, nor a Brother in Laws Brother in Law into the House and Council by it. Nor did I ever turn about in the House, betray my Friends and rant on the Side of Prerogative, for an whole Year, to get a father into a Probate Office, and a first Justice of a Court of Common Pleas, and a Brother into a Clerks Office.
       There is a Complication of Malice, Envy and Jealousy in this Man, in the present disordered State of his Mind that is quite shocking.
       I thank God my mind is prepared, for whatever can be said of me. The Storm shall blow over me in Silence.
       Rode to Cambridge and made a Mornings Visit to Judge Trowbridge in his solitary, gloomy State. He is very dull, talks about retiring from Court. Says he cant fix his Attention as he could—is in doubt whether he ought to sit in a Capital Case, least he should omit something that is material—&c. &c.
       Was inquisitive however, about Politicks and what the Town of Boston was likely to do about the Judges Salaries. Said he heard they were about to choose a Committee to wait upon the Court, to enquire of them &c. &c. Comparing this with Otis’s distracted Proposal to me, about a Motion or Petition, I concluded that something of this Kind had been talked of in Town, ’tho I never heard a Hint of it from any but these two.
       Trowbridge thought there never was a Time when every Thing was so out of Joint. Our general Court gave Cushing for a fortnights Work as much as the Judges for a Years. The Ministry gave £600 a Year to the Admiralty Judges, for doing no more Business than the Superior Court did in one Term, ’tho the latter had a Controul over the former. For his Part he could not look upon it in any other Light than as an Affront. This is nearly the same that he said to Coll. Warren.
       
       Attended Court, all Day, dined with the Judges &c. at Bradishes. Brattle was there and was chatty. Fitch came in blustering when Dinner was half over.
      